PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm appellant’s judgment and sentence. We strike, however, those portions of condition 18 of the order of probation forbidding appellant from frequenting places where alcohol is the main source of business and associating with persons who use alcohol, because those are special conditions of probation which were not orally pronounced at sentencing. See Ringling v. State, 678 So.2d 1339 (Fla. 2d DCA 1996). As to condition 20, we strike the words “pay for” in regard to evaluation and the words “pay for” in regard to treatment for the same reason. See Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995).
Affirmed as modified.
DANAHY, A.C.J., and BLUE and LAZZARA JJ-, concur.